                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,

             vs.                                             Case No. 97-cr-98

RANDALL MILLER,

                     Defendant.


                        SECOND UNOPPOSED MOTION FOR
                     EXTENSION OF TIME TO FILE SUPPLEMENT

      On August 11, 2020, the Court granted the defendant’s unopposed motion for

extension of time to file a supplement to the defendant’s pro se motion for compassionate

release. Since that time, the defense has been working diligently to file a supplement,

including reviewing over 1,200 pages of medical records and materials from Mr. Miller’s

underlying case, and preparing a motion on Mr. Miller’s behalf. Recently, Mr. Miller has

informed counsel that since we received his last updated medical records, he has had an

additional appointment or two which are relevant to the medical conditions discussed by

him in his motion.

      Unfortunately, the probation department’s contact person at the BOP for obtaining

medical records is out of the office this week, and we have been unable to obtain copies

of the updated records. The probation department advises that the individual should be

back in the office next week, and we will hopefully have the updated records by then.


                                                                     Federal Defender Services
                                                                             of Wisconsin, Inc.
       Case 2:97-cr-00098-JPS Filed 09/02/20 Page 1 of 2 Document 2225
      For these reasons, the defense respectfully asks the Court for a two-week extension

to the previously imposed filing deadlines in this case as follows:

             Defense Supplement Due:            September 18, 2020

             Government Response Due:           October 2, 2020

             Defense Reply Due:                 October 9, 2020

      Undersigned counsel has spoken with AUSA Carol Kraft who has indicated the

government does not oppose this extension.

      Dated at Milwaukee, Wisconsin, this 2nd day of September, 2020.

                                         Respectfully submitted,

                                         /s/ Joshua D. Uller
                                         Joshua D. Uller, WI Bar #1055173
                                         Federal Defender Services
                                             of Wisconsin, Inc.
                                         517 E. Wisconsin Avenue – Room 182
                                         Milwaukee, WI 53202
                                         Tel. (414) 221-9900
                                         Email: joshua_uller@fd.org

                                          Counsel for Defendant, Randall Miller




                                            2
                                                                      Federal Defender Services
                                                                              of Wisconsin, Inc.

        Case 2:97-cr-00098-JPS Filed 09/02/20 Page 2 of 2 Document 2225
